DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on October 25, 2021, claims 12-16, 19-20, and 22 have been amended, and claim 18 has been canceled.  Accordingly, claims 12-17 and 19-22 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on October 25, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated July 23, 2021, are hereby withdrawn unless specifically noted below.
Claim Objections
Claim 16 is objected to because at lines 2-3, “each of the plurality of the elastically compressible protrusions” should instead read “each of the plurality of elastically compressible protrusions”.  
Claim 19 is objected to because at lines 3-4, “each of the plurality of the elastically compressible protrusions” should instead read “each of the plurality of elastically compressible protrusions”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “an external surface for resting the insole that has an anatomical shape” at lines 7-8.  It is unclear if the “external surface” or the “insole” is meant to have the anatomical shape required by the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 19 recites the limitation “an anatomical shape of the bottom surface” at lines 2-3.  It is unclear if the “anatomical shape” recited in claim 19 is meant to refer to the same anatomical shape previously introduced in claim 12, or if the limitation is meant to introduce another anatomical shape different than the one previously introduced in claim 12.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   If meant to refer back to the same anatomical shape introduced in claim 12, the limitation should instead read “the 
Claims 13-17 and 20-22 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 17 and 21, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO1991011928 to Kramer (hereinafter, “Kramer”).
Regarding claim 12, Kramer teaches a mid-sole for a shoe (See Kramer, Figs. 1 & 7; Abstract) comprising: a body (See Kramer, Fig. 7; web (10)) on which there is a lower portion for joining to a tread (See Kramer, Fig. 7; web (10) of midsole has lower portion in contact with outsole (31)) and an upper portion for supporting an insole (See Kramer, Fig. 7; upper portion of web (10) having plugs (11) support insole (30)), wherein said upper portion comprises a plurality of elastically compressible protrusions that protrude toward an outside of said body from a bottom surface of said upper portion (plugs (11) project upward from top portion of web (10); plugs (11) are compressible and elastically deformable; See Kramer, page 7, lines 20-25), and wherein each protrusion, of the plurality of elastically compressible protrusions, has an end surface that is flat (See Kramer, Fig. 2; top ends of plugs (11) are flat surfaces), so as to define with end surfaces of the other protrusions, of the plurality of elastically compressible protrusions, an external surface for resting the insole that has an anatomical shape (See Kramer, Fig. 7; top ends of plugs (11) form an end surface that supports insole (30); the ends of the plugs and the insole each form an anatomical shape).
Regarding claim 13, Kramer teaches wherein each one of said plurality of elastically compressible protrusions (plugs (11)) has a blind cavity that is open towards the outside of the body (See Kramer, Figs. 1-2; plugs (11) each have a central aperture (16) on top opening to a hollow interior; page 7, lines 28-200).
Regarding claim 14, Kramer teaches wherein said body is contoured to contain a sole of a foot (See Kramer, Fig. 1; midsole including web (10) is contoured to the shape of a sole of a foot; page 4, lines 24-36).
Regarding claim 17, Kramer teaches wherein said bottom surface is plantar-shaped (See Kramer, Fig. 1; midsole including bottom surface of web (10) is shaped like a sole of a foot, i.e., plantar-shaped; page 4, lines 24-36).
Regarding claim 21, Kramer teaches wherein the mid-sole is provided in a single piece (the entire midsole is manufactured by injection molding in which web (10) and plugs (11) are of the same material; See Kramer, page 7, lines 1-4).
Claim 22, as best can be understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer as applied to claim 12 above, and further as evidenced by non-patent literature “Kraton D-2104 material property data” (hereinafter, “the MatWeb reference”).
Regarding claim 22, Kramer teaches wherein the mid-sole is provided in a single piece (the entire midsole is manufactured by injection molding in which web (10) and plugs (11) are of the same material; See Kramer, page 7, lines 1-4) with a material that has elastic characteristics, in order to facilitate its return to an original shape during the use of the shoe (midsole is formed of material, i.e., “Kraton D-2104”, having good elasticity in order to spring back to original shape once compressive forces have been removed; See Kramer, page 7, lines 11-15 and 20-25), and has a density between 0.15 g/cm3 - 1.20 g/cm3 (the density of the Kraton D-2104 material disclosed by Kramer is within the range of 0.15-1.20 g/cm3 as evidenced by the MatWeb reference which discloses the material as having a specific gravity of 0.900-0.940 g/cm3) and a hardness between 15 Shore A - 60 Shore A (the hardness of the Kraton D-2104 material disclosed by Kramer is within the range of 15-60 Shore A as evidenced by the MatWeb reference which discloses the material as having a hardness of 30-40 Shore A), wherein the material is selected from the group consisting of styrene-butadiene-styrene (SBS) rubber, natural rubber (NR), rubber and ethylene vinyl acetate (EVA), thermoplastic polyurethane (TPU) and two-component (polyol-isocyanate) expanded polyurethane (EP) (the Kraton D-2104 material disclosed by Kramer is a SBS (styrene-butadiene-styrene) rubber as evidenced by the MatWeb reference).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kramer, as applied to claim 12 (and as applied to claim 13, with respect to claim 16) above, and further in view of EP1557104 to Herrero (hereinafter, “Herrero”).
Regarding claim 15, Kramer does not teach wherein each of the plurality of elastically compressible protrusions is constituted by a stepped frustum-shaped raised portion.
However, Herrero, in a related shock-absorbing footwear sole art, is directed to a shoe sole (1) made from a flexible material that includes a number of shock absorbing wherein each of the plurality of elastically compressible protrusions (protrusions (3)) is constituted by a stepped frustum-shaped raised portion (See Herrero, Figs. 1-2; protrusions (3) are made up of stepped, cylindrical sections reducing in diameter as they become closer to the outside of the sole).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the stepped frustum-shaped protrusions disclosed by Herrero for the cylindrical protrusions as described by Kramer as the modification amounts to no more than a simple substitution of one known cushioning protrusion for another with nothing more than the reasonable expectation of one cushioning protrusion performing just as well as the other to yield predictable results, i.e., support and cushioning of a user’s foot in a shoe.
Regarding claim 16, Kramer further teaches wherein said blind cavity is coaxial to each of the plurality of the elastically compressible protrusions in which it is defined (See Kramer, Figs. 1-2; central apertures (16) are coaxial to corresponding plugs (11)).
That said, Kramer does not teach the plurality of elastically compressible protrusions having a frustum-shaped contour.
However, as discussed above, Herrero, in a related shock-absorbing footwear sole art, is directed to a shoe sole (1) made from a flexible material that includes a number of shock absorbing integrated protrusions (3), each one of said protrusions a frustum-shaped contour (See Herrero, Figs. 1-2; protrusions (3) are made up of stepped, cylindrical sections reducing in diameter as they become closer to the outside of the sole, i.e., frustum-shaped).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the frustum-shaped protrusions disclosed by Herrero for the cylindrical protrusions as described by Kramer as the modification amounts to no more than a simple substitution of one known cushioning protrusion for another with nothing more than the reasonable expectation of one cushioning protrusion performing just as well as the other to yield predictable results, i.e., support and cushioning of a user’s foot in a shoe.
Claim 19, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kramer, as applied to claim 12 above.
Regarding claim 19, Kramer, in a first embodiment discussed above, teaches the limitations of claim 12.  That said, the first embodiment of Kramer does not teach wherein a height of each of the plurality of elastically compressible protrusions varies according to an anatomical shape of the bottom surface in a region of the mid-sole of which each of the plurality of the elastically compressible protrusions is a part.
However, in a second embodiment, Kramer teaches a midsole having plugs (11) that grow progressively shorter as they approach the toe of the midsole resulting in wherein a height of each of the plurality of elastically compressible protrusions (plugs (11, 52, 53)) varies according to an anatomical shape of the bottom surface in a region of the mid-sole of which each of the plurality of the elastically compressible protrusions is a part (See Kramer, Fig. 12; height of plugs (11, 52, 53) vary as they approach a toe of the midsole).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the plugs in the toe of the midsole of the first embodiment of Kramer to grow progressively shorter as they approach the toe of the midsole as disclosed by the second embodiment of Kramer.  It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the plugs in the toe of the midsole of the first embodiment of Kramer to grow progressively shorter as they approach the toe of the midsole as disclosed by the second embodiment of Kramer in order to more comfortably accommodate the toes of the wearer as well as any other geometry of the inside of the footwear such as the upper, insole, or the like (See Kramer, page 9, lines 20-27).
Claim 20, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kramer, as applied to claim 12 above, and further in view of US 2014/0075777 to Bruce et al. (hereinafter, “Bruce”).
Regarding claim 20, Kramer does not teach wherein the mid-sole is surrounded by an outer perimetric edge for containing the insole.
However, Bruce, in a related supportive footwear art, is directed to a sole structure for an article of footwear having a midsole component (140) that supports an wherein the mid-sole (See Bruce, Fig. 1A & 1D; midsole component (140)) is surrounded by an outer perimetric edge for containing the insole (midsole component (140) includes a raised outer perimeter edge for containing insole plate (150)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the midsole of Kramer to include the raised outer perimeter edge of the midsole of Bruce.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the midsole of Kramer to include the raised outer perimeter edge of the midsole of Bruce in order to better receive and retain the insole portion of the shoe (See Bruce, [0048]). 
Response to Arguments
Applicant's arguments filed October 25, 2021, have been fully considered, but they are not persuasive.
In response to Applicant’s argument that Kramer does not teach the anatomical shape of Applicant’s claimed invention and, more specifically, one that varies in the X-Y-Z planes, Examiner respectfully disagrees.  The sole having vertical plugs of Kramer is formed from an elastic but easily compressible material, wherein the vertical plugs are adapted to easily compress and bulge (i.e., vary in X-Y-Z planes) with each step of the wearer to provide a shock-absorbing element that contours and cushions each step of the wearer (See Kramer, Figs. 5-6; page 4, lines 24-36).  Indeed, Applicant even appears to acknowledge this disclosure of Kramer and further admits that the plugs of 
Furthermore, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., variation in X-Y-Z planes) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  What is more, although Applicant appears to attempt to describe these features with respect to the term “anatomical shape”, Examiner notes that this definition or description of the term in relation to these features cannot be found in the application as originally filed.
Accordingly, for at least these reasons, Applicant’s arguments are not persuasive, and the claims are rejected in view of the prior art as described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2009/0293311 to Sun is directed to a resilient sole having a plurality of resilient hollow cylinders arranged in a recess.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732